DETAILED ACTION
 	Claims 1-4, 6-14, 17, 18, 20, 22,24,26, 30,31,35,36, and 38 - 41 are pending, claims 5, 15,16, 19, 21,23, 25,27-29,32-34 and 37 are cancelled. 
This action is in response to the amendment filed 2/5/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Elleman on 2/23/2021.
The application has been amended as follows: 
In the claims:
Claim 1, line 9, “positioned externally” has been changed to - - wherein said float is positioned externally- -,
Claim 1, line 13, “opening.” has been changed to - - opening, and wherein the actuator is directly coupled to said float at all times.- -.
Claim 3 is cancelled.
Claim 18, line 10, “positioned externally” has been changed to - - wherein said float is positioned externally- -,
Claim 18, line 14, “component.” has been changed to - - component, and wherein the actuator is directly coupled to said float at all times.- -.
The reason for the changes are to overcome the reference to Pourcier (US 5265283) see Figure 1-4, float (4,6) and actuator (7,12,13).

Allowable Subject Matter
Claims 1-4, 6-14, 17, 18, 20, 22, 24, 26, 30, 31, 35, 36, and 38 – 41 are allowed. 
 				Claim Objections
Applicants overcome the prior objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/ 
Primary Examiner, Art Unit 3753